This case involves the same questions as raised in the case of Board of County Commissioners of Garvin County, Okla., v. Alvin F. Pyeatt, Assignee of T.C. Branum, et al. (No. 5776), ante, p. 221, 158 P. 1133, and by stipulation it was agreed that in this cause the same decision and judgment be entered and rendered as is rendered in said cause No. 5776. Therefore this cause is decided in accord with the opinion handed down in said case No. 5776.
This cause should be reversed and remanded.
By the Court: It is so ordered.